Citation Nr: 1749924	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  03-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral foot disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral foot disability.

5.  Entitlement to a disability rating in excess of 50 percent for bilateral flat foot with corns and bunions.





ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a right knee disability is denied.

Service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome, is denied.  

Service connection for a left knee disability is denied.  

The appeal regarding entitlement to a disability rating in excess of 50 percent for bilateral flat foot with corns and bunions is dismissed.  


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection for right knee disability; the Veteran filed a timely notice of disagreement, but subsequently withdrew her claim for service connection, and no new, relevant service records were received any time thereafter.

2.  An October 2005 rating decision denied reopening of the claim of entitlement to service connection for a right knee disability; the Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the RO decision, nor were new, relevant service records received any time thereafter.

3.  The evidence associated with the claims file subsequent to the October 2005 rating decision denying service connection for a right knee disability is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.


4.  The Veteran's fatigue is a symptom or manifestation of her psychiatric disability.

5.  Symptoms of a left knee disability were not continuous or recurrent in service, and have not been continuous or recurrent since service separation; there is no medical nexus between the current left knee disability and either active service or a service-connected disability.
 
6.  On May 1, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal regarding entitlement to a higher disability rating for her service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  The October 2001 and October 2005 rating decisions, which denied service connection for a right knee disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204(c), 20.302, 20.1103 (2016).  

2.  The evidence received subsequent to the October 2005 rating decision is not new and material to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2016).

3.  The criteria for service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome, are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).



5.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to a disability rating in excess of 50 percent for bilateral flat foot with corns and bunions.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from December 1980 to December 1983, followed by a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, as well as a December 2009 rating decision by the VA RO in New Orleans, Louisiana.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Detroit RO.

This case has a long procedural history that has been summarized in previous Board remands.  Of note, however, the Board denied service connection for a left knee disability in a November 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Memorandum Decision, the Court vacated and remanded the portion of the Board's November 2005 decision which had denied service connection for a left knee disability for compliance with instructions provided in the Memorandum Decision.

More recently, in January 2017, the Board remanded the case to schedule a Travel Board hearing.  Subsequently, the Veteran provided testimony at a May 2017 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Reopening the Right Knee Disability Claim

In December 2000, the Veteran filed an initial claim for service connection for a right knee disability.  The claim was denied in an October 2001 rating decision.  The Seattle RO found that there was no evidence of a current right knee disability.  The Veteran filed a timely notice of disagreement (NOD) with the October 2001 rating decision, and the RO continued denial of the claim in an October 2002 statement of the case (SOC).  The Veteran filed a timely substantive appeal; however, subsequently, in July 2003, she withdrew her claim for service connection for a right knee disability.  No new, relevant service records were received at any time thereafter.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the October 2001 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204(c), 20.302, 20.1103.

Subsequently, in September 2004, the Veteran filed a request to reopen her claim for service connection for a right knee disability.  In an October 2005 rating decision, the RO in Anchorage, Alaska, denied reopening of the claim, finding that no new and material evidence demonstrating a nexus between the current right knee disability and either active service or the service-connected bilateral foot disability had been received.  The RO cited in particular to a November 2004 VA examination report in which the VA examiner, an orthopedic surgeon, concluded that the bilateral knee pain was associated with increased ligamentous laxity, which is an inherited condition, and is not secondary to any conditions that occurred during military service.  Further, the examiner stated that the pain in the knees was not secondary to the service-connected bilateral flat feet, nor was arthritis in the right knee caused by or aggravated by her flat feet.  

The Veteran did not file a timely NOD with the October 2005 rating decision, and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the October 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2006, the Veteran filed a request to reopen her claim of entitlement to service connection for a right knee disability.  In the December 2009 rating decision that is the subject of this appeal, the New Orleans RO denied reopening of the claim, finding that no new and material evidence showing a nexus between the claimed disability and either active service or a service-connected disability had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final October 2005 rating decision denying service connection included service treatment records, post-service VA and private treatment records, VA examination reports and opinions, and the Veteran's statements.    

Service treatment records were negative for any reports, signs, symptoms, findings, or diagnosis of a right knee disability, including the October 1983 separation examination report.  The first post-service documented complaint of a right knee problem was in December 2000, when the Veteran filed her initial claim for service connection.  Standing x-ray studies of both knees from June 2002 demonstrated no abnormality of either knee.  In November 2003, a VA examiner noted some internal range of motion of the bilateral tibiae with a possible tracking abnormality of the patella, which he stated could be the etiology of her knee pain.  As noted above, a November 2004 VA examiner diagnosed right knee anterior patellofemoral pain syndrome (mild) and mild degenerative joint disease of the right knee, and opined that it was caused by inherited ligamentous laxity.    

Based on this evidence, in October 2005, the RO denied reopening of the claim for service connection, finding that there was no new and material evidence of a medical nexus between the current right knee disability and either active service or a service-connected disability.   

Evidence added to the record since the time of the last final denial in October 2005  includes updated post-service treatment records, which show ongoing complaints of right knee pain, and additional statements from the Veteran expressing her belief that her current right knee problems are related to either active service or to her service-connected bilateral flat feet.  In addition, in December 2009, a VA examiner stated that he could not state whether the bilateral knee femoral chondromalacia was due to her service-connected flat feet without resort to mere speculation, as there "may" be a correlation, but this was a podiatry question.  In other words, the VA examiner stated he did not have the medical expertise to answer the question of etiology of the right knee problem.  

Then, in February 2010, a different VA examiner opined that that the bilateral knee chondromalacia was not caused by or a result of bilateral flat feet, reasoning that her congenital hyperflexibility certainly explains the wearing away of her articular cartilage from the patellae and knees as noted on bilateral knee MRI studies and would make it unlikely that her knee condition is related to her service-connected flat feet.  

Finally, in April 2013, a VA examiner opined that the bilateral knee problem is less likely than not proximately due to or the result of her service-connected foot disability, reasoning that the knee problem is related to muscle imbalance and fatigue of the surrounding structures of the knee and not directly related to altered ambulation due to flat feet or being "off kilter."  

In sum, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current right knee disability and either active service or a service-connected disability, and the Veteran's statements are redundant in that she has reiterated her assertions that her right knee problem is related to her active service or a service-connected disability.  The essence of her statements has not changed.  

The evidence added to the record since the previous October 2005 denial of the claim for service connection for a right knee disability does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in October 2005, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to show treatment for knee problems but does not indicate a medical nexus between the current disorder and either active service or a service-connected disability, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a right knee disability cannot be reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Fatigue

The Veteran contends that she has a disorder manifested by fatigue, claimed as chronic fatigue syndrome, which began during active service.  Her service treatment records show that she complained of fatigue on two occasions.  The first time was in August 1981, when she reported extreme malaise and fatigue for five days.  The clinician diagnosed possible pregnancy and rule out viral manifestation.  The pregnancy was later confirmed and she delivered a baby in March 1982.  

Next, in March 1982, shortly before she gave birth to her baby, she reported tiredness at work, particularly after lunch.  The clinician noted that her personal problems led to insomnia, which then resulted in fatigue the following day.  Notably, there is no diagnosis of chronic fatigue syndrome during active service. 

Following separation from service, in October 2000, the Veteran sought treatment for extreme fatigue and shortness of breath.  No diagnosis was rendered at that time.  

In February 2001, it was noted that she had anemia and had discontinued her iron therapy six weeks prior.  Currently, she reported feeling well but had developed fatigue since stopping the iron therapy.  She was urged to continue taking iron.

A May 2005 mental health note indicates that the Veteran reported that she could plan on going to bed by 10 p.m., but was unable to fall asleep until about 3 a.m.  She also stated that she needed to sleep in a seated position; otherwise, she would wake up gasping for air.  She described long-standing problems with physical exhaustion and insomnia that started during her military service, stating that her mind would not "shut off" at bedtime.  The clinician assessed possible sleep apnea and noted that her sleep problem may be related to the history of domestic abuse in her former relationship.  

An August 2005 polysomnography revealed markedly reduced sleep efficiency, and the reviewer of the report stated that she likely had insomnia.  

The Veteran was afforded a VA neurological examination in March 2008, requested to address her symptoms of chronic fatigue and depression.  She reported that, during active service, one of her friends attempted suicide and that since then, she had been feeling depressed with symptoms of lack of energy, fatigue, and difficulty sleeping, among other symptoms.  The examiner noted that there were no complaints or symptoms related to an organic neurologic disorder, and stated that her chronic fatigue was a symptom of depression.

She was afforded another VA examination in February 2010.  The examiner noted that she reported experiencing fatigue since basic training, although she was not diagnosed with chronic fatigue until 2000.  The examiner further stated that the Veteran "clearly" fit the diagnostic criteria for chronic fatigue syndrome, without further explanation.  The examiner also noted that it was unclear if the fatigue preceded basic training or first presented itself during basic training.  In reference to the earlier March 2008 VA examiner's conclusion that her fatigue was a symptom of depression, the 2010 VA examiner stated that neither he nor the 2008 VA examiner were mental health specialists, and that psychiatric diagnoses should be left to the experts in that area.  The examiner then stated, contradicting his previous statement, that fatigue can be due to anemia and depression, both of which the Veteran had been noted to have, and that fatigue was unlikely secondary to her service-connected flat feet.  

At the May 2017 Board hearing, the Veteran testified that after discovering the fellow soldier who had attempted suicide, she had difficulty falling asleep at night and staying asleep.  

After a review of all of the evidence, lay and medical, the Board finds that the Veteran's fatigue is a symptom or manifestation of her psychiatric disability.  The Board relies on the May 2005 mental health note indicating that her sleep problem was related to her mental health stressors, the March 2008 VA examiner's opinion, the 2010 VA examiner's note that fatigue can be due to depression, and the Veteran's own testimony at the Board hearing that her trouble sleeping began after experiencing her in-service stressor.  The weight of the evidence demonstrates that her fatigue is a symptom or manifestation of her psychiatric disability, and there is no basis on which to grant service connection for any separate disorder manifested by fatigue.  Indeed, the General Rating Formula for Mental Disorders specifically contemplates sleep impairment.  38 C.F.R. § 4.130 (2016).  As discussed below, the issue of entitlement to service connection for a psychiatric disability is being remanded for further development, and if she is subsequently granted service connection for a psychiatric disability, fatigue will be one manifestation of that disability.  

The Board acknowledges the February 2010 VA examiner's statement that she meets the criteria for a diagnosis of chronic fatigue syndrome.  However, that statement is without any rationale, and it contradicts the weight of the evidence which shows that her fatigue is a symptom or manifestation of her psychiatric disability.  

The Board also acknowledges the Veteran's belief that she has a separate disorder manifested by fatigue which began during active service.  However, her statements alone do not establish a medical diagnosis.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions on questions of etiology or diagnosis.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability or symptom.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

In sum, the weight of the evidence demonstrates that the Veteran's fatigue is a symptom or manifestation of her psychiatric disability.  For these reasons, the claim for a separate disorder manifested by fatigue must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Knee Disability

Next, the Veteran contends that her current left knee disability is etiologically related to either active service or to a service-connected disability, specifically to her service-connected flat feet.  However, the Board finds that the weight of the evidence is against a grant of service connection for a left knee disability.  

Service treatment records are negative for any signs, symptoms, treatment, reports, or diagnoses of a left knee disability.  In October 1981, the Veteran complained of an increase in left leg pain in the "joint area" for one week.  The note does not specify which joint (e.g., ankle, knee, or hip) was involved.  She stated that when she experienced pain, she also experienced numbness and felt as though she would fall.  She also reported that her left hip occasionally gave way.  She had full range of motion on physical examination, and neurological evaluation was normal.  The clinician found no apparent dysfunction, and diagnosed subjective weakness in the left leg of questionable etiology.  She was to return if she had an increase or change in symptoms.  However, there is no further notation of a left leg problem in the service treatment records.

At the October 1983 separation examination, the Veteran checked "no" next to "trick or locked knee" on her Report of Medical History.  Clinical evaluation of the lower extremities was also marked normal.  

Following separation from active service, at a December 1987 Quad examination for Reserve service, the Veteran also checked "no" next to "trick or locked knee" on her Report of Medical History, and clinical evaluation of the lower extremities was again marked normal.

The first post-service documentation of knee problems was in December 2000, when the Veteran filed her initial claim for service connection.  In May 2001, a VA treatment note indicates that she reported that her left leg gave out occasionally and that she experienced left knee swelling and stiffness.  

In August 2001, she was diagnosed with a left medial collateral ligament strain.  In June 2002, a VA clinician noted that an x-ray study showed mild narrowing of the medial joint space (although the actual x-ray report as well as a standing view x-ray indicated that there were no abnormalities or any joint space narrowing), and diagnosed possible degenerative joint disease of the left knee versus referred pain from the degenerative joint disease of the left hip.  In May 2003, a VA clinician again assessed degenerative disease of the left hip with referred left knee pain.

As noted above, a November 2003 VA examiner noted that she had internal bilateral tibial torsion secondary to pronation on weight bearing, as well as medial displacement of the patella on weight bearing.  The examiner opined that the Veteran had a congenital condition of fully compensated forefoot varus deformity, resulting in an orthomechanical dysfunction, leading to a condition known as extensor substitution.  This results in a muscle imbalance causing hallus valgus or bunion deformity, hammer digit syndrome, and curly digits of the fifth toes bilaterally.  The examiner further stated that the internal range of motion of the bilateral tibiae with possible tracking abnormality of the patella provided an explanation of the Veteran's knee pain.  The examiner concluded that the Veteran's flat feet were congenital, but stated that her military service may have aggravated her pedal symptoms.  

A November 2004 VA examiner, an orthopedic surgeon, diagnosed left knee anterior patellofemoral pain syndrome (mild), and opined that it, as well as the Veteran's bilateral hip and right knee pain, was caused by inherited ligamentous laxity, not secondary to any conditions that occurred during military service.  The examiner cited to hyperextension of multiple joints in the body, including the knees, and also noted that he did not find any evidence of abnormal tracking of either patella or increased femoral anteversion as noted by the November 2003 VA examiner.    

In June 2005, the Veteran reported ongoing chronic pain in her left hip which radiated to her left knee over the past three years.

As noted above, in December 2009, a VA examiner stated that he could not state whether the bilateral knee femoral chondromalacia was due to her service-connected flat feet without resort to mere speculation, as there "may" be a correlation, but this was a podiatry question.  In other words, the VA examiner stated he did not have the medical expertise to answer the question of etiology of the left knee problem.  

Then, in February 2010, a different VA examiner opined that that the bilateral knee chondromalacia was not caused by or a result of bilateral flat feet, reasoning that her congenital hyperflexibility certainly explains the wearing away of her articular cartilage from the patellae and knees as noted on bilateral knee MRI studies and would make it unlikely that her knee condition is related to her service-connected flat feet.  In essence, he agreed with the conclusion of the November 2004 VA examiner and cited to specific clinical findings to support his opinion.  

Finally, in April 2013, a VA examiner opined that the bilateral knee problem is less likely than not proximately due to or the result of her service-connected foot disability, reasoning that the knee problem is related to muscle imbalance and fatigue of the surrounding structures of the knee and not directly related to altered ambulation due to flat feet or being "off kilter."  

After a review of all the evidence of record - lay and medical - in conjunction with the applicable laws and regulations - the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a left knee disability during active service; and that symptoms of the claimed disorder were not continuous or recurrent in service.  

As noted above, service treatment records are entirely negative for any symptoms of a left knee disability.  Even if the single episode of left leg pain involved the knee, it resolved by the time of service separation, as demonstrated by the negative October 1983 separation examination report.  Moreover, the preponderance of the evidence demonstrates that symptoms of the claimed disorder have not been continuous or recurrent since separation from active service in December 1983.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 17 years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a left knee disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorder have not been continuous since service separation is the negative December 1987 Quad examination report.  

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as a claim of continuous or recurrent symptoms of the claimed disorder since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorder, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a left knee disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of the claimed disorder; the negative December 1987 Quad examination report; and the lack of any documentation of reports or treatment for a left knee disability until 2000, 17 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of the claimed disorder since service, so as to warrant a grant of service connection. 

The Board also finds that the weight of the evidence demonstrates that the left knee disability is not related to a service-connected disability, including the Veteran's service-connected flat feet.  In so finding, the Board has assigned greater probative weight to the opinions of the November 2004, February 2010, and April 2013 VA examiners than to that of the November 2003 VA examiner.  The 2003 VA examiner's opinion is tenuous, at best.  In essence, he stated that the patella tracking abnormality and tibial torsion he observed were related to pronation, which was congenital.  He further stated that the flat feet were congenital, but could have been aggravated by the Veteran's military service.  Notably, he did not specifically state that the pronation was aggravated by military service.  By contrast, the November 2004, February 2010, and April 2013 VA examiners, and, in particular, the February 2010 VA examiner, provided specific findings for their opinions as to the etiology of the Veteran's knee pain.  In addition, the 2004 VA examiner specifically stated that he did not find the patellar tracking abnormality or femoral anteversion noted by the 2003 VA examiner, thus detracting from the 2003 VA examiner's opinion as to the etiology of the knee pain.  

In sum, the Board finds that the weight of the evidence demonstrates that the left knee disability is not caused or aggravated by the service-connected flat feet.    


As above, the Board acknowledges the Veteran's belief that her current left knee disability is related to either active service or to a service-connected disability.  However, her statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current left knee disability and her military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorder during active service, continuous or recurrent symptomatology of the claimed disorder following service separation, or competent medical evidence establishing a link between the left knee disability and active service.  Moreover, the most probative medical evidence of record demonstrates that the left knee disability is not related to a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Dismissal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the May 2017 Board hearing, the Veteran withdrew the appeal as to entitlement to a higher rating for her service-connected bilateral foot disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that issue, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the left knee and fatigue claims, the October 2001 rating decision, October 2002 statement of the case, and subsequent supplemental statements of the case explained the basis for denial of those claims, advised the Veteran of the relevant laws and regulations, and told her what type of evidence was necessary to substantiate her claims.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including her testimony at the May 2017 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor her attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, the Veteran was afforded VA examinations pertaining to her left knee and fatigue claims in November 2003, November 2004, March 2008, December 2009, February 2010, and April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an in-person examination and/or interview of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the argument of the Veteran's attorney in September 2017 Post-Remand Brief that none of the more recent VA knee examiners have specifically addressed the November 2003 and November 2004 VA examiner's opinions in their reports.  However, the February 2010 VA examiner specifically referenced the November 2004 VA examiner's opinion in his conclusion, thus complying with the Board's November 2009 remand directives.  The attorney also requests a new VA examination to address whether the claimed left knee disability is etiologically related to the now service-connected back disability; however, the Board finds that another examination is not necessary to fulfill the duty to assist as the medical evidence of record does not suggest such a medical nexus and there is ample evidence of record to determine the etiology of the left knee disability, as discussed above, such that yet another VA examination is not necessary.  

Finally, the attorney also suggests that a new VA examination is necessary to determine whether the Veteran's fatigue is secondary to either her psychiatric disability or to anemia.  As discussed above, the Board finds that the fatigue is a symptom or manifestation of the psychiatric disability, and not a separate diagnosis; there is ample evidence of record to make that determination for the reasons discussed above.  Moreover, the Veteran does not have service connection for anemia, so obtaining a VA opinion regarding whether her fatigue is secondary to anemia would not assist her in substantiating her claim.  

The Board also acknowledges the statement of the Veteran's attorney in a September 2017 Post-Remand Brief that a new VA examination is necessary to address the question of whether the right knee disability is secondary to the Veteran's service-connected back disability.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



REMAND

The Veteran contends that she has PTSD that is related to events that occurred during active service.  She has described two events that precipitated her psychiatric disability.  First, she contends that, during basic training, between December 1980 and March 1981, she found a fellow female soldier in the bathroom who had attempted suicide by cutting her wrists.  Afterwards, she states that her drill sergeant had them stand against a wall, telling them not to waste his time and instructing them how to cut their wrists.  Next, she states that shortly after she arrived at Fort Campbell in June 1982, she was drugged and sexually assaulted by a male soldier.  

The Board notes that the Veteran has been diagnosed, at least informally, with PTSD by VA.  For instance, in an August 2009 letter from a Vet Center Readjustment Counseling Services, a counselor concluded that the Veteran was the victim of military sexual trauma in the form of a date rape, and that this resulted in the development of PTSD.  In addition, in an April 2013 letter, a VA psychiatrist, Dr. M., stated that he was treating her for PTSD, although he did not identify the stressor that served as the basis for that diagnosis.  

Neither VA physician specified whether the diagnosis of PTSD was made using DSM-IV or V criteria or discussed such criteria.  Moreover, the Board notes that a number of other post-service stressors have been discussed in the course of VA treatment, particularly in 2000 when she began seeking mental health treatment, and that the Veteran has had various other psychiatric diagnoses over the years.

The Board has reviewed the July 2017 private "Psychosocial Assessment and Employability Evaluation," which includes a diagnosis of PTSD.  The Board notes that this diagnosis is based on vague descriptions of the stressors, as related to her by the Veteran.  

In specific reference to the Veteran's stressor statements, reasonable attempts have been by the AOJ at corroboration, to include review of the Veteran's service personnel and treatment records to search for any indication behavioral changes.   The Board notes that with respect to alleged in service-personal assault, to include military sexual trauma, "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." 38 C.F.R. § 3.304(f)(5).   

In view of the evidence described above in conjunction with the rest of the evidence, the Board finds that a VA psychiatric examination is necessary to determine the current psychiatric diagnosis or diagnoses, and whether those diagnoses are related to the claimed in-service stressors, or otherwise related to active duty service.   

Accordingly, the issue of entitlement to service connection for a psychiatric disability is REMANDED for the following action:

1.  Afford the Veteran an opportunity to attend a VA examination with a psychologist or psychiatrist addressing the causation or etiology of the Veteran's current psychiatric diagnosis or diagnoses.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify all current psychiatric diagnoses using the DSM-V criteria.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current psychiatric diagnosis or diagnoses was/were incurred during or caused by active service, to include as a result of the claimed in-service stressors?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the development requested has been completed, the issue of entitlement to service connection for a psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Mandy L. Kelly, Attorney



Department of Veterans Affairs


